DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding independent claims 1 and 15, new 35 USC 103 rejections are provided below.  The combination of Millington (US 2007/0038999 A1) and Evans et al. (US 2012/0066711 A1) makes obvious the amended features of the independent claims.  
For brevity, the combination makes obvious the first networked device (i.e., audio information channel device of Millington) receives first audio information, such as the start of a new playlist of songs, from any one of the plural audio sources available on a local network or wide area network when the user configures a new playback source or when the user turns on the system at another point in time with respect to receiving the first audio information from a first audio source, such that different timestamps are provided for a first audio source and a second audio source depending on the user configuration (see Millington, ¶ 0018-0020 and 0027-0028, and figure 1, units 11(1), 11(N), 13, 14(1)(1), 14(1)(S1), 14(N)(1), 14(N)(SN), 16(1), and 16(M)).  Additionally, the combination makes obvious the different timestamp durations, because it is obvious to delay the first audio information from the second source with a second timestamp that indicates a time after the first timestamp when the second source has longer network delays, such as when the second source is delivered over a wide area network and the first source is delivered over a local network (see Millington, ¶ 0018 in view of Evans, ¶ 0042-0043, and 0045).  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 9-10, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Millington, US 2007/0038999 A1 (previously cited in an IDS received 8/14/2020) in view of Evans et al., US 2012/0066711 A1 (previously cited and hereafter Evans).
Regarding claim 1, Millington teaches a system for maintaining synchronization of playback of digital audio in a synchrony group of playback devices using timestamps (see Millington, abstract and ¶ 0004 and 0007).  
Herein, Millington teaches a system, in whole or in part, consists of special purpose hardware or a general purpose computer system controlled by a suitable program (see Millington, ¶ 0198), where the system includes a plurality of zone players (11(n)) (see Millington, ¶ 0016, and figure 1), and the first networked device, such as an audio information channel device (23), is a zone player (see Millington, ¶ 0028 and figure 2, unit 23).  It is obvious to one of ordinary skill in the art at the time of the invention that a first networked device, such as the audio information channel device, comprises “one or more processors; and [a] tangible, non-transitory computer-readable media comprising instructions encoded therein” because one of ordinary skill in the art at the time of the invention would have found it obvious to use a general purpose computer (i.e., a device with at least one processor and memory storing instructions) to implement the features of the first networked device for reducing costs and/or manufacturing time by using off the shelf components (see Millington, ¶ 0016, 0028, and 0198, and figure 2, unit 23).
configure the first networked device to: when the first networked device receives first audio information from a first audio source,” because the audio information channel device receives audio from one of a plurality of audio sources (14(n)(s)) (see Millington, ¶ 0018-0019 and 0028, and figure 2, units 14(n)(s) and 23); 
(i) assign a first timestamp to a first portion of the first audio information” because the audio information channel device adds playback timing information, or timestamps, to the transmitted audio (see Millington, ¶ 0028, 0037, and 0069, figure 1, unit 11(n), figure 2, units 23 and “AUD+PBTIME”, and figure 4, units 55(f) and 60);
“wherein the first timestamp indicates a time that is a first duration of time in the future relative to a current clock time of a clock at the first networked device, and wherein the first timestamp specifies a time at which the first audio information is to be played by a playback device” because the timestamp added by the audio information channel device indicates the time to playback the audio with respect to the clock of the audio information channel device, and the clock of the audio information channel device is used to periodically update a playback device’s clock to maintain synchronization (see Millington, ¶ 0037, 0071, and 0184); and
“(ii) transmit the first timestamp and the first portion of the first audio information to at least one playback device;” (see Millington, ¶ 0037 and figure 2, units 21, 22(1), 22(G), 23, and “AUD+PBTIME”).
Additionally, Millington makes obvious the features “when the first networked device receives first audio information from a second audio source different from the first audio source, (i)  assign a second timestamp to a first portion of the first audio information” because Millington makes obvious that the audio information channel device receives first audio information, such as the start of a new playlist of songs, from any one of the plural audio sources available on a local network or wide area 
However, Millington does not appear to teach or reasonably suggest the feature where a “second timestamp indicates a time that is a second duration of time in the future relative to a current clock time of the clock at the first networked device, wherein the second duration of time is longer than the first duration of time, and wherein the second timestamp specifies a time at which the first audio information is to be played by a playback device”.
Evans discloses a virtualized home theater service, where playback timestamps are provided to synchronize playback and accommodate for network delays (see Evans, abstract).  Evans teaches ‘absolute timestamps’ or ‘actual-time-of-playback timestamps’, where these timestamps account for network delays and internal delays of the playback components (see Evans, ¶ 0025, 0042-0043, and 0045).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Millington with the teachings of Evans for the purpose of providing synchronized playback based on the longest delay to any one of a plurality of playback devices (see Millington, ¶ 0028 and 0037 in view of Evans, ¶ 0045).  
Therefore, the combination of Millington and Evans makes obvious the features “wherein the second timestamp indicates a time that is a second duration of time in the future relative to a current clock time of the clock at the first networked device, wherein the second duration of time is longer than the first duration of time, and wherein the second timestamp specifies a time at which the first audio information is to be played by a playback device” because it is obvious to delay the first audio information from the second source with a second timestamp that indicates a time after the first timestamp when the second source has longer network delays, such as when the second source is 
 “(ii) transmit the second timestamp and the first portion of the first audio information to at least one playback device” (see Millington, ¶ 0037 and figure 2, units 21, 22(1), 22(G), 23, and “AUD+PBTIME”, in view of Evans, ¶ 0045).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “first networked device of claim 1, wherein the first audio information comprises multichannel audio information” because the multimedia content includes multi-channel audio such as “7.1 surround”, stereo, or the like (see Evans, ¶ 0035-0036 and 0040 and figure 2, units 32, 36, and “Theater Presentation Profile”).
Regarding claim 3, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “first networked device of claim 2, wherein when the first audio information comprises first multichannel audio information: 
the instructions that configure the first networked device to (i) assign a first timestamp to a first portion of the first audio information, and (ii) transmit the first timestamp and the first portion of the first audio information to at least one playback device comprise instructions that, when executed by the one or more processors, configure the first networked device to: (i) assign the first timestamp to a first portion of a first channel of the first audio information, and (ii) transmit the first timestamp and the first portion of the first channel of the first audio information to at least one playback device; and” because the multimedia content includes multi-channel audio such as “7.1 surround”, stereo, or the like (see Evans, ¶ 0035-0036 and 0040 and figure 2, units 32, 36, and “Theater Presentation Profile”) and the combination further makes obvious that the audio information channel device receives the multichannel audio from one of a plurality of audio sources (see Millington, ¶ 0018-0019 and 0028, and figure 2, units 14(n)(s) and 23); (i) the audio information channel device adds playback timing information, or 
“the instructions that configure the first networked device to (i) assign a second timestamp to a first portion of the first audio information, and (ii) transmit the second timestamp and the first portion of the first audio information to at least one playback device comprise instructions that, when executed by the one or more processors, configure the first networked device to: (i) assign the second timestamp to a first portion of a first channel of the first audio information, and (ii) transmit the second timestamp and the first portion of the first channel of the first audio information to at least one playback device.” because the combination makes obvious the second timestamp (see claim 1 above and see Millington, ¶ 0018 in view of Evans, ¶ 0042-0043, and 0045), such that (i) the audio information channel device adds playback timing information, or timestamps, to the transmitted audio (see Millington, ¶ 0028, 0037, and 0069, figure 1, unit 11(n), figure 2, units 23 and “AUD+PBTIME”, and figure 4, units 55(f) and 60); and (ii) the audio plus timestamp is transmitted to another zone player, or playback device (see Millington, ¶ 0037 and figure 2, units 21, 22(1), 22(G), 23, and “AUD+PBTIME”) and (ii) the audio plus timestamp is transmitted to another zone player, or playback device (see Millington, ¶ 0037 and figure 2, units 21, 22(1), 22(G), 23, and “AUD+PBTIME”, in view of Evans, ¶ 0045).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “first networked device of claim 1, wherein the first networked device comprises a playback device” because the first network device is a zone player connected to one or more speakers for playing amplified audio (see Millington, ¶ 0028 and 0191).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “first networked device of claim 1, wherein the instructions that configure the first networked device to transmit the first timestamp and the first portion of the first audio information to at least one playback device comprise instructions, that when executed by the one or more processors, configure the first networked device to transmit the first timestamp and the first portion of the first audio information to a first type of playback device; and” because the combination makes obvious plural types of zone players, or playback devices, such as zone players including amplifiers, zone players without amplifiers, and zone players with integrated audio sources, and the user of the system is able to select one or more types of these zone players to include in the synchronous playback of the first audio information (see Millington, ¶ 0018-0019, 0026-0028, and 0191-0192); and 
“wherein the instructions that configure the first networked device to transmit the second timestamp and the first portion of the first audio information to at least one playback device comprise instructions, that when executed by the one or more processors, configure the first networked device to transmit the second timestamp and the first portion of the first audio information to a second type of playback device” because the combination makes obvious that the audio information channel device receives first audio information, such as the start of a new playlist of songs, from any one of the plural audio sources available on a local network or wide area network when the user configures a new playback source or when the user turns on the system at another point in time with respect to receiving the first audio information from a first audio source (see Millington, ¶ 0018-0020 and 0027-0028, and figure 1, units 11(1), 11(N), 13, 14(1)(1), 14(1)(S1), 14(N)(1), 14(N)(SN), 16(1), and 16(M)); and the combination makes obvious a second type of zone players, or playback devices, different from the first type, and the user of the system is able to select the second type of these zone players to include in the synchronous playback of the first audio information from a second source (see Millington, ¶ 0018-0019, 0026-0028, and 0191-0192).
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “first networked device of claim 1, wherein the instructions comprise further instructions that, when executed by the one or more processors, configure the first networked device to: determine whether the first networked device is in communication with at least one of a first playback device or a second playback device” because the virtualized home theater service (i.e., the first networked device) performs a discovery process to discover the speaker components (i.e., the group of playback devices comprising the first and second playback devices) (see Evans, ¶ 0070 and figure 6A, step 1002).
Regarding claim 10, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “first networked device of claim 9, wherein the instructions that configure the first networked device to determine whether the first networked device is in communication with at least one of the first playback device or the second playback device further comprise instructions, that when executed by the one or more processors, configure the first networked device to determine whether the first playback device or the second playback device corresponds to a particular type of playback device” because the discovery process to discover the speaker components includes a reply by each speaker component with a component profile that includes the speakers capabilities, so that the first network device provides the correct audio streams (see Evans, ¶ 0058, 0070-0071, 0090, 0092-0094, and 0100, figure 4, unit 72, figure 6A, steps 1002, 1014, and 1018, figure 9, unit 72, and figure 10).  
Regarding claim 15, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the device of claim 1 and for similar reasons makes obvious the features of the instant claim.  Specifically, the combination makes obvious:
“A tangible, non-transitory computer-readable media comprising instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a first networked device to perform functions” because the combination makes obvious to use a general purpose computer (i.e., a device with at least one processor and memory storing instructions) to implement the features of the 
The combination makes obvious the functions “comprising: when the first networked device receives first audio information from a first audio source, assigning a first timestamp to a first portion of the first audio information, wherein the first timestamp indicates a time that is a first duration of time in the future relative to a current clock time of a clock at the first networked device, and wherein the first timestamp specifies a time at which the first audio information is to be played by a playback device, and (ii) transmitting the first timestamp and the first portion of the first audio information to at least one playback device; and” because the audio information channel device receives audio from one of a plurality of audio sources (14(n)(s)) (see Millington, ¶ 0018-0019 and 0028, and figure 2, units 14(n)(s) and 23); the audio information channel device adds playback timing information, or timestamps, to the transmitted audio, where the timestamp added by the audio information channel device indicates the time to playback the audio with respect to the clock of the audio information channel device, and the clock of the audio information channel device is used to periodically update a playback device’s clock to maintain synchronization (see Millington, ¶ 0028, 0037, 0069, 0071, and 0184, figure 1, unit 11(n), figure 2, units 23 and “AUD+PBTIME”, and figure 4, units 55(f) and 60); and (ii) the audio plus timestamp is transmitted to another zone player, or playback device (see Millington, ¶ 0037 and figure 2, units 21, 22(1), 22(G), 23, and “AUD+PBTIME”); and
“when the first networked device receives first audio information from a second audio source different from the first audio source, assign a second timestamp to a first portion of the first audio information, wherein the second timestamp indicates a time that is a second duration of time in the future relative to a current clock time of the clock at the first networked device, wherein the second duration of time is longer than the first duration of time, and wherein the second timestamp specifies a time at which the first audio information is to be played by a playback device, and (ii) transmitting the second timestamp and the first portion of the first audio information to at least one playback device.” because the combination makes obvious that the audio information channel device receives first audio information, such as the start of a new playlist of songs, from any one of the plural audio sources available on a local network or wide area network when the user configures a new playback source or when the user turns on the system at another point in time with respect to receiving the first audio information from a first audio source (see Millington, ¶ 0018-0020 and 0027-0028, and figure 1, units 11(1), 11(N), 13, 14(1)(1), 14(1)(S1), 14(N)(1), 14(N)(SN), 16(1), and 16(M)), where it is obvious to delay the first audio information from the second source with a second timestamp that indicates a time after the first timestamp when the second source has longer network delays, such as when the second source is delivered over a wide area network and the first source is delivered over a local network (see Millington, ¶ 0018 in view of Evans, ¶ 0042-0043, and 0045), and (ii) the audio plus the second timestamp is transmitted to another zone player, or playback device (see Millington, ¶ 0037 and figure 2, units 21, 22(1), 22(G), 23, and “AUD+PBTIME”, in view of Evans, ¶ 0045).
Regarding claim 16, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “tangible, non-transitory computer-readable media of claim 15, wherein the audio information comprises multichannel audio information” because the multimedia content includes multi-channel audio such as “7.1 surround”, stereo, or the like (see Evans, ¶ 0035-0036 and 0040 and figure 2, units 32, 36, and “Theater Presentation Profile”).
Regarding claim 17, see the preceding rejection with respect to claim 16 above.  The combination makes obvious the “tangible, non-transitory computer-readable media of claim 16, wherein when the first audio information comprises first multichannel audio information, assigning the first timestamp to the audio information and assigning the second timestamp to the audio information comprises: 
assigning a first timestamp to a first portion of the first audio information, and transmitting the first timestamp and the first portion of the first audio information to at least one playback device comprises: (i) assigning the first timestamp to a first portion of a first channel of the first audio information, and (ii) transmitting the first timestamp and the first portion of the first channel of the first audio information to at least one playback device; and” because the multimedia content includes multi-channel audio such as “7.1 surround”, stereo, or the like (see Evans, ¶ 0035-0036 and 0040 and figure 2, units 32, 36, and “Theater Presentation Profile”) and the combination further makes obvious that the audio information channel device receives the multichannel audio from one of a plurality of audio sources (see Millington, ¶ 0018-0019 and 0028, and figure 2, units 14(n)(s) and 23); (i) the audio information channel device adds playback timing information, or timestamps, to the transmitted audio (see Millington, ¶ 0028, 0037, and 0069, figure 1, unit 11(n), figure 2, units 23 and “AUD+PBTIME”, and figure 4, units 55(f) and 60); and (ii) the audio plus timestamp is transmitted to another zone player, or playback device (see Millington, ¶ 0037 and figure 2, units 21, 22(1), 22(G), 23, and “AUD+PBTIME”); and
“assigning a second timestamp to a first portion of the first audio information, and transmitting the second timestamp and the first portion of the first audio information to at least one playback device comprises: (i) assigning the second timestamp to a first portion of a first channel of the first audio information, and (ii) transmitting the second timestamp and the first portion of the first channel of the first audio information to at least one playback device” because the combination makes obvious the second timestamp (see claim 1 above and see Millington, ¶ 0018 in view of Evans, ¶ 0042-0043, and 0045), such that (i) the audio information channel device adds playback timing information, or timestamps, to the transmitted audio (see Millington, ¶ 0028, 0037, and 0069, figure 1, unit 11(n), figure 2, units 23 and “AUD+PBTIME”, and figure 4, units 55(f) and 60); and (ii) the audio plus timestamp is transmitted to another zone player, or playback device (see Millington, ¶ 0037 and figure 2, units 21, 22(1), 22(G), 23, and “AUD+PBTIME”) and (ii) the audio plus timestamp is transmitted to another zone 
Regarding claim 18, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “tangible, non-transitory computer-readable media of claim 15, wherein the first networked device comprises a playback device” because the first network device is a zone player connected to one or more speakers for playing amplified audio (see Millington, ¶ 0028 and 0191).

Claims 5-6, 8, 11-14, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Millington and Evans as applied to claims 1 and 15 above, and further in view of Beckhardt et al., US 2013/0336499 A1 (previously cited in an IDS received 8/14/2020 and hereafter Beckhardt).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination of Millington and Evans makes obvious the first networked device of claim 1, wherein the first networked device is directly wired to an interface from a variety of sources, such as CD players, AM/FM radio, etc. (see Millington, ¶ 0018).  However, the combination does not appear to explicitly teach the first networked device is directly wired to an interface of a video device.
Beckhardt teaches a system to provide low-latency delivery and playback of audio in an audio system comprising networked devices (see Beckhardt, abstract). Beckhardt teaches a first networked device as a primary zone player that transmits audio information to one or more zone players through a wireless network interface (see Beckhardt, ¶ 0077-0078 and 0081 and figure 6, units 600, 406, 604, and 606).  Specifically, Beckhardt teaches that the system provides low-latency transmission of home theater audio so that the users perceive the synchronization between video and audio (see Beckhardt, ¶ 0027 and 0029).  It would have been obvious to one of ordinary skill in the art at the time of the invention to and wherein the first networked device is configured to receive the first audio information via the interface” because Millington and Evans makes obvious communicating the audio signal to the first network device (see Millington, ¶ 0018-0019, and Evans, ¶ 0023 and 0025), and Beckhardt makes obvious the first network device as a sound bar that receives audio from a video device, such as a television, DVD, or Blu-Ray player (see Beckhardt, ¶ 0029).
Regarding claim 6, see the preceding rejection with respect to claims 1 and 5 above.  The combination of Millington and Evans makes obvious the first networked device of claim 1, wherein the first networked device is directly wired to an interface from a variety of sources, such as CD players, AM/FM radio, etc. (see Millington, ¶ 0018).  However, the combination does not appear to explicitly teach the first networked device is directly wired to an interface of a television.  
For the same reasons as claim 5 above, the combination of Millington, Evans, and Beckhardt makes obvious the “first networked device of claim 1, wherein the first networked device is directly wired to an interface of a television, and wherein the first networked device is configured to receive the first audio information via the interface” because Millington and Evans makes obvious communicating the audio signal to the first network device (see Millington, ¶ 0018-0019, and Evans, ¶ 0023 and 0025), and Beckhardt makes obvious the first network device as a sound bar that receives audio from a television (see Beckhardt, ¶ 0029).
Regarding claim 8, see the preceding rejection with respect to claims 1 and 5 above.  The combination of Millington and Evans makes obvious the first networked device of claim 1, wherein the first networked device is directly wired to an interface from a variety of sources, such as CD players, first audio source comprises a video device”.
For the same reasons as claim 5 above, the combination of Millington, Evans, and Beckhardt makes obvious the “first networked device of claim 1, wherein the first audio source comprises a video device” because the combination makes obvious the first audio source is a video device, such as a television, DVD, or Blu-Ray player (see Beckhardt, ¶ 0029). 
Regarding claim 11, see the preceding rejection with respect to claim 1 above.  The combination of Millington and Evans makes obvious the first networked device of claim 1, but does not appear to teach a first and second queue for audio processing, such that a “first queue has a first priority for audio processing” and a “second queue has a lower priority for audio processing than the first queue”.
For the similar reasons as claim 5 above, the combination of Millington, Evans, and Beckhardt makes obvious the features of the instant claim.  It have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Millington and Evans with Beckhardt for the purpose of providing low-latency transmission of home theater audio so that the users perceive the synchronization between video and audio (see Beckhardt, ¶ 0027, 0029, and 0101).
Therefore, the combination of Millington, Evans, and Beckhardt makes obvious the “first networked device of claim 1, wherein the instructions further comprise instructions, that when executed by the one or more processors, configure the first networked device to: 
assign the first audio information to a first queue for audio processing, wherein the first queue has a first priority for audio processing; and” because Beckhardt makes obvious the use of a high priority queue for audio information associated with home theater sources (see Beckhardt, ¶ 0038 and 0101); and
“when the first networked device receives second audio information, assign the second audio information to a second queue for audio processing, wherein the second queue has a lower priority for audio processing than the first queue.” because Beckhardt makes obvious the use of lower priority queues of audio information for different types of audio information or zones (see Beckhardt, ¶ 0038 and 0101).
Regarding claim 12, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “first networked device of claim 11, wherein the instructions further comprise instructions that, when executed by the one or more processors, configure the first networked device to: identify second audio information assigned to the second queue.” because Beckhardt makes obvious that second audio information is identified as not of the low-latency audio type (see Beckhardt, ¶ 0101).
Regarding claim 13, see the preceding rejection with respect to claim 12 above.  The combination makes obvious the “first networked device of claim 12, wherein the instructions further comprise instructions that, when executed by the one or more processors, configure the first networked device to: 
determine whether the at least one playback device is part of a zone group comprising two or more playback devices; and” because Beckhardt makes obvious zone players that are grouped in different zone groups, where a zone player both reproduces audio in synchrony with other zone players of its zone group, such as a zone with two zone players playing stereo audio information (see Beckhardt, ¶ 0038, 0048-0049, and 0059); and
“when the at least one playback device is part of the zone group, send the second audio information to the two or more playback devices in the zone group” because Beckhardt makes obvious another zone with two or more zone players, such as a zone in a home theater room, where the playback devices are determined to be part of the group and audio information is sent to them, such that there are multiple groups of two or more playback devices (see Beckhardt, ¶ 0038, 0048-0051, and 0059).
claim 14, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “first networked device of claim 13, wherein the instructions further comprise instructions that, when executed by the one or more processors, configure the first networked device to: determine whether the first networked device is part of the zone group” because Beckhardt makes obvious that the zone player sends audio to different zone players while playing another audio information, and the zone players can be consolidated into different groups, such that it is obvious that the zone audio player determines if it is part of the zone group when it plays certain audio information versus sending other audio information to other zone players (see Beckhardt, ¶ 0038 and 0050-0051).
Regarding claim 19, see the preceding rejection with respect to claims 5 and 15 above.  The combination of Millington and Evans makes obvious the tangible, non-transitory computer-readable media of claim 15, wherein the first networked device is directly wired to an interface from a variety of sources, such as CD players, AM/FM radio, etc. (see Millington, ¶ 0018).  However, the combination does not appear to explicitly teach the first networked device is directly wired to an interface of a video device.
For the same reasons as claim 5 above, the combination of Millington, Evans, and Beckhardt makes obvious the “tangible, non-transitory computer-readable media of claim 15, wherein the first networked device is directly wired to an interface of a video device, and wherein the first networked device is configured to receive the first audio information via the interface” because Millington and Evans makes obvious communicating the audio signal to the first network device (see Millington, ¶ 0018-0019, and Evans, ¶ 0023 and 0025), and Beckhardt makes obvious the first network device as a sound bar that receives audio from a video device, such as a television, DVD, or Blu-Ray player (see Beckhardt, ¶ 0029).  
Regarding claim 20, see the preceding rejection with respect to claims 5 and 15 above.  The combination of Millington and Evans makes obvious the tangible, non-transitory computer-readable 
For the same reasons as claim 5 above, the combination of Millington, Evans, and Beckhardt makes obvious the “tangible, non-transitory computer-readable media of claim 15, wherein the first networked device is directly wired to an interface of a television, and wherein the first networked device is configured to receive the first audio information via the interface” because Millington and Evans makes obvious communicating the audio signal to the first network device (see Millington, ¶ 0018-0019, and Evans, ¶ 0023 and 0025), and Beckhardt makes obvious the first network device as a sound bar that receives audio from a television (see Beckhardt, ¶ 0029).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dolby et al., US 4,024,344 A (previously cited and hereafter Dolby), teaches that the center channel is created from a sum of the first and second channels (see Dolby, column 1, lines 45-55);
Bowman, US 2006/0149850 A1 (previously cited), teaches a media network within a residence, where media servers provide streaming media, such as audio and/or video data, to multiple output devices, such as speakers and video displays (see Bowman, ¶ 0023, 0025-0029, 0048, 0053, 0056-0057, 0061-0062, and 0080-0083, figure 1, units 101A, 102C, and 105, figure 3A, units 308 and 309, figure 5, and figure 6);
Cucos et al., US 2007/0297459 A1 (hereafter Cucos), discloses a system for synchronizing multi-channel speakers over a network (see Cucos, abstract).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Daniel R Sellers/               Examiner, Art Unit 2653